  Case 2:20-bk-51715-SDR           Doc 22 Filed 01/12/21 Entered 01/12/21 10:57:48         Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 11th day of January, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.



   _____________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE


   In the Matter of:                          )
   SHELIA ANN FOTHERGILL                      )      Case Number: 2:20-BK-51715-SDR
          Debtor                              )      Chapter 7
                                              )

                           AGREED ORDER FOR RELIEF FROM STAY
                              AND/OR DICHARGE INJUNCTION

                   As evidenced by the signatures below, and upon consideration of the Motion of
   Entry of Agreed Order for Relief from the Automatic Stay and/or Discharge Injunction and from
   all of which the court finds:
                   1.     Prior to the commencement of the Debtors’ Chapter 7 Bankruptcy filing,
   the Debtor was a defendant in litigation pending in the Circuit Court for Washington County at
   Jonesborough, Tennessee styled Benjamin T. Blount vs. Shelia A. Fothergill, Civil Action
   Number 39742.
                   2.     The Debtor, by and through Counsel, agrees that Benjamin T. Blount
   should be granted relief from the automatic stay provided by Section 362 of the United States
   Bankruptcy Code and/or from the discharge injunction provided by Section 524 of the United
   States Bankruptcy Code to pursue that certain cause of action filed in the Circuit Court for
   Washington County at Jonesborough, Tennessee styled Benjamin T. Blount vs. Shelia A.
Case 2:20-bk-51715-SDR         Doc 22 Filed 01/12/21 Entered 01/12/21 10:57:48                  Desc
                               Main Document    Page 2 of 2



Fothergill, Civil Action Number 39742, for the purpose of pursuing an individual judgment
against the Debtor, Shelia A. Fothergill, on which judgment the Creditor may levy and execute
only to the extent that the Debtor has applicable automobile liability insurance coverage with no
personal liability being assessed against the Debtor individually.

               IT IS THEREFORE ORDERED AS FOLLOWS:

               Benjamin T. Blount shall be and hereby is granted relief from the automatic stay
provided by Section 362 of the United States Bankruptcy Code and/or from the discharge
injunction provided by Section 524 of the United States Bankruptcy Code to pursue his cause of
action against the Debtor in the Circuit Court for Washington County at Jonesborough, Tennessee
styled Benjamin T. Blount vs. Shelia A. Fothergill, Civil Action Number 39742 for the purpose of
pursuing an individual judgment against the debtor, Shelia A. Fothergill, on which judgment the
creditor may levy and execute only to the extent that the debtor has applicable automobile liability
insurance coverage with no personal liability being assessed against the Debtor individually.
                                               ###
                                                     APPROVED FOR ENTRY:


                                                     /s/ D. Stephen Duncan
                                                     D. STEPHEN DUNCAN, BPR.#: 012623
                                                     Attorney for Benjamin T. Blount
                                                     P.O. Box 1848
                                                     Johnson City, TN 37605-1848
                                                     (423) 926-1357


                                                      /s/ Dean Greer
                                                     DEAN GREER, BPR#: 009976
                                                     Attorney for Shelia A. Fothergill
                                                     PO Box 3708
                                                     Kingsport, TN 37664
                                                     (423)246-1988


                                                      /s/ David H. Jones
                                                     DAVID H. JONES, Chapter 7 Trustee
                                                     PO Box 50034
                                                     Knoxville, TN 37950
                                                     (865)789-2048
